354 F.2d 661
Lois HEMMERLE, Appellant,v.RIGGS DAIRY EXPRESS, INC., Appellee.
No. 15390.
United States Court of Appeals Third Circuit.
Argued December 14, 1965.
Decided January 19, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge.
S. Gerald Litvin, Philadelphia, Pa., Freedman, Borowsky & Lorry, Philadelphia, Pa., for appellant.
Joseph G. Manta, Philadelphia, Pa., James M. Marsh, Philadelphia, Pa., LaBrum & Doak, Philadelphia, Pa., of counsel, for appellee.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
We find no abuse of discretion in the trial court's decision with reference to appellant's pretrial memorandum. Appellant also argues that part of the second of three different hospital records should have been allowed into evidence. That proposed evidence was cumulative as the trial court found. In any event in the light of plaintiff's damage proofs which were in evidence and the $12,000. verdict in favor of the plaintiff, the harm, if any, to plaintiff was de minimis; certainly the court's action was not reversible error.


2
The judgment of the district court will be affirmed.